UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1574



CLARISSE NZAME SOGHE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-082-436)


Submitted:   November 3, 2006            Decided:   December 18, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach Oswald, NOTO & OSWALD, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, James A.
Hunolt, Mark L. Gross, Sarah Canzoniero Blutter, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Petitioner Clarisse Nzame Soghe, an alien with dual

citizenship in Gabon and the Central African Republic (“CAR”),

petitions for review of an order from the Board of Immigration

Appeals (“Board”) affirming without opinion the immigration judge’s

order denying her applications for asylum, withholding from removal

and withholding under the Convention Against Torture.             We deny the

petition for review.

             The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                  8 U.S.C.

§ 1158(a) (2000).       The INA defines a refugee as a person unwilling

or unable to return to her native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A) (2000). “Persecution involves

the infliction or threat of death, torture, or injury to one’s

person or freedom, on account of one of the enumerated grounds

. . . .”          Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

             An applicant can establish refugee status based on past

persecution in her native country on account of a protected ground.

8   C.F.R.    §    1208.13(b)(1)      (2006).      Without   regard    to   past

persecution,       an   alien   can   establish     a   well-founded   fear   of

persecution on a protected ground.             Ngarurih v. Ashcroft, 371 F.3d


                                       - 2 -
182, 187 (4th Cir. 2004).        The well-founded fear standard contains

both a subjective and an objective component.                      The objective

element requires a showing of specific, concrete facts that would

lead a reasonable person in like circumstances to fear persecution.

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).

“The subjective component can be met through the presentation of

candid, credible, and sincere testimony demonstrating a genuine

fear of persecution . . . . [It] must have some basis in the

reality of the circumstances and be validated with specific,

concrete   facts    .   .   .     and     it    cannot    be    mere   irrational

apprehension.”     Li, 405 F.3d at 176 (internal quotation marks and

citations omitted).

           An   applicant       has   the      burden    of    demonstrating   her

eligibility for asylum.         8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou, 445 F.3d at 353.         A determination regarding eligibility

for asylum or withholding of removal is affirmed if supported by

substantial evidence on the record considered as a whole.                 INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).               Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.              8 U.S.C.A. § 1252(b)(4)(B)

(West 2005).       This court will reverse the Board “only if the

evidence presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                   Rusu v.




                                        - 3 -
INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation

marks and citations omitted).

          Soghe claimed she was entitled to relief because she

feared returning to Gabon and possibly being kidnapped by agents

from the CAR as a result of her father’s involvement in the prior

government for the CAR.   We find substantial evidence supports the

immigration   judge’s    finding      that   this   claim     was   entirely

speculative and without corroborative support.

          Accordingly,    we   deny    the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 4 -